THE COURT.
This is an action to recover from the defendants on their alleged liability as stockholders of the Joe Gianelli Company, a corporation, for debts incurred by the *Page 800 
corporation since the death of Guisseppe Gianelli, who owned nine hundred shares of the capital stock of the corporation. The demurrers of the defendants Joe Gianelli, Jr., B.R. Gianelli, Louiga Gianelli and Louisa Gianelli, as executrix of the last will of Guisseppe Gianelli, deceased, were over-ruled. The demurrers of the other defendants were sustained without leave to amend and judgment was thereupon entered in favor of such defendants. The plaintiff has appealed from the judgment.
[1] The facts relating to the liability of the defendants are in all respects the same as those in the case of Meilink against the same defendants (Civ. No. 3803, ante, p. 615 [280 P. 561]), this day decided by this court.
On the authority of that case, the judgment is affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on October 17, 1929, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on November 14, 1929.
All the Justices concurred.